DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to applicant’s amendments received on 06/01/2022.
Claims 1-36, 38, and 39 are cancelled. Claims 37 and 40-45 are amended. Claims 37 and 40-45 are considered in this Office Action. Claims 37 and 40-45 are currently pending. 

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.
Applicant’s amendments have been considered, and they do overcome the 35 USC § 112 rejection. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §101 rejection. An updated §101 rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they overcome the 35 U.S.C. §102 rejection. An updated §103 rejections will address applicant’s amendment. 
Applicant’s amendments have been considered, and they do not overcome the 35 U.S.C. §103 rejection. An updated 1§03 rejections will address applicant’s amendment. 

Response to Argument
Applicant’s arguments and amendments with respect to the 35 U.S.C. § 112(b) rejection to claims 30-35 and 39-44 have been considered, but are found persuasive. Rejection withdrawn in light of claims cancelation.
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection to claims 1-8 have been considered, but are not persuasive. 
Applicant asserts that amended claims 37 and 40-45 are not directed to an abstract idea. Claims 37-45 are directed to a vehicle comprising multiple sensors and an on-board storage and computer system configured to perform a method utilizing data collected by the sensors, including vehicle speed data and vehicle acceleration data. Such a collection of vehicle data, when the vehicle is in operation, cannot be performed in the human mind, or by a human with a pen and paper, also since the vehicle can be an autonomous vehicle (see for example paragraph [0038] on page 10 of Applicant's originally filed specification). Further, claims 37 and 40-45 are integrated into a practical application, because the recited elements of the claims are applied with a vehicle, thus providing an improvement to the vehicle, specifically to an on-board storage and computer system of the vehicle.
The examiner respectfully disagrees. The claims are directed to monitoring and evaluating performance of a driver of a vehicle using gathered/collected performance data which is a concept that can be performed in the human mind which includes an observation, evaluation, judgment, and opinion, which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. See MPEP 2106.04(a)(2)(III). 
The additional elements are directed to a system, a vehicle (recited at a high level), sensing devices configured to collect data when the vehicle is in operation, the data including vehicle acceleration data and vehicle speed data (pre-solution activity), an on-board storage and computer system comprising a driver rating application comprising instructions executable by at least one processor to perform a method (recited at high level and amounts to “apply it”).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Furthermore, a vehicle comprising multiple sensors and an on-board storage and computer system configured to perform a method utilizing data collected by the sensors encompass well understood, routine, and conventional activity/elements in the prior art. See, e.g., Hunt, et al., US  2013/0164712( [paragraph [0052] “it should be recognized that the specific number of sensors, and the specific types of sensors and types of data collected by the sensors, are not critical, so long as the sensors collect data for the desired metrics”). Moreover, the sensor referred to in claims are recited at a high level of generality with no meaningful limit as to the type of sensor or the manner in which it is relied on to generate the data and is not indicative of a practical application. 
Accordingly, Applicant’s arguments concerning 35 U.S.C. §101 rejection are not persuasive, and the rejection therefore is maintained in the updated 35 U.S.C. §101 rejection below.
Applicant’s amendments and arguments with respect to the 35 U.S.C. § 102/103 rejections to claims 37 and 40-45 have been considered, however are considered moot because arguments are primarily raised in light of applicant’s amendments. An updated 35 U.S.C. § 103 rejection will address applicant’s amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37 and 40-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 37 and 40-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the vehicle (claims 37 and 40-45) is directed to an eligible categories of subject matter (i.e., machine, process, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. See MPEP 2106.04(a)(2)(III). The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 37, are: A vehicle comprising a plurality of sensing devices configured to collect data when the vehicle is in operation, the data including vehicle acceleration data and vehicle speed data; an on-board storage and computer system comprising a driver rating application comprising instructions executable by at least one processor to perform a method comprising: recording the data, correlating the data to a driver of the vehicle, and evaluating a performance of the driver based on the data, wherein the performance of the driver is evaluated in a plurality of categories, wherein the plurality of categories includes environmental friendliness, safety, passenger comfort, component wear out and vehicle condition. 
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a vehicle (recited at a high level),  sensing devices configured to collect data when the vehicle is in operation, the data including vehicle acceleration data and vehicle speed data (pre-solution activity) ; an on-board storage and computer system comprising a driver rating application comprising instructions executable by at least one processor to perform a method (recited at high level and amounts to “apply it”).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describes  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, a vehicle (recited at a high level), sensing devices configured to collect data when the vehicle is in operation, the data including vehicle acceleration data and vehicle speed data (pre-solution activity) ; an on-board storage and computer system comprising a driver rating application comprising instructions executable by at least one processor to perform a method (recited at high level).  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (figure 1) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
Furthermore, a vehicle comprising multiple sensors and an on-board storage and computer system configured to perform a method utilizing data collected by the sensors encompass well understood, routine, and conventional activity/elements in the prior art. See, e.g., Hunt, et al., US  2013/0164712( [paragraph [0052] “it should be recognized that the specific number of sensors, and the specific types of sensors and types of data collected by the sensors, are not critical, so long as the sensors collect data for the desired metrics”). Moreover, the sensor referred to in claims are recited at a high level of generality with no meaningful limit as to the type of sensor or the manner in which it is relied on to generate the data and is not indicative of a practical application.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37, 40-42, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan Hunt (US 2013/0164712 A1, hereinafter “Hunt”) in view of Charles Mohn (US 2014/0047347 A1, hereinafter “Mohn”) in view of Heather Konet (US 2016/0375767 A1, hereinafter “Konet”).
Claim 37:
Hunt teaches 
a vehicle (figure 1 and figure 16 describes a system and method for driver performance. [0052] describes collecting required metrics (data) from vehicle by sensors and as illustrated in figure 1 step 10) comprising: 
a plurality of sensing devices configured to collect data when the vehicle is in operation, the data including vehicle acceleration data and vehicle speed data ([0052] describes collecting required metrics (data) from vehicle by sensors and as illustrated in figure 1 step 10. [0018] where the driver performance metric is based on a plurality of different parameters or metrics, each one of the plurality of metrics will correspond to a different aspect of the driver's performance while operating a vehicle.  Such sensors can readily collect a wide variety of operational data that are related to driver performance. Additional performance metrics related to both vehicle and driver performance include the amount of time the vehicle is accelerating during the operation of the vehicle by the driver, the extent of such acceleration, the amount of time the vehicle is decelerating during the operation of the vehicle by the driver, the extent of deceleration, whether (or how often) a driver deviates from a predefined route, and whether (or how often and to what extent) a driver exceeds a speed limit); 
an on-board storage and computer system comprising a driver rating application comprising instructions executable by at least one processor to perform a method comprising: recording the data, correlating the data to a driver of the vehicle (fig. 5 and [0054-0055] describe that’s the driver rating application is on a system located in vehicle wherein the display in the vehicle provides the driver with real-time performance ranking/score. [0113] correlating performance metrics captured with a driver using for example number or names); 
and evaluating a performance of the driver based on the data, wherein the performance of the driver is evaluated in a plurality of categories ([0050] describes a numerical ranking of the driver's performance is determined based on at least some of the metrics collected and as illustrated in figure 17);
wherein the plurality of categories includes environmental friendliness … component wear out ([0018] Such sensors can readily collect a wide variety of operational data that are related to driver performance. For example, one such metric is idle time of a vehicle. Excessive idling time generates increased emissions (environmental friendliness), increased fuel consumption, and increased engine wear (component wear out)).
While Hunt teaches that and wherein the driver rating application is executed on a computer system located in the vehicle (fig. 5 and [0054-0055] describe that’s the driver rating application is on a system located in vehicle wherein the display in the vehicle provides the driver with real-time performance ranking/score) and the performance metric is designed to facilitate comparison of driver performance data across different fleets, and different vehicles ([0008]), however it does not explicitly teach the following, however analogous reference, in the field of performance analysis, Mohn teaches.
wherein the plurality of categories includes environmental friendliness, safety, …, component wear out and vehicle condition (([0063] describes a list of metrics used to derive a driver performance score such carbon footprint reduction (environmental friendliness). [0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. [0163] further describes examples, the specified safety and efficiency criteria may include any number of factors selected from a group consisting of: a fuel analysis; a speed analysis; a speeding analysis; an accident analysis; a violations analysis, a hard brake analysis, a high-speed brake analysis, an idle analysis, a regulatory compliance analysis, an hours of driving analysis, a vehicle maintenance analysis (vehicle condition), a cargo maintenance analysis, a corporate rule compliance analysis, a delivery history analysis, and a delivery time analysis. Any variety of these factors could define a set or sub-set of factors used and displayed by the system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hunt with Mohn to include environmental friendliness, safety, component wear out and vehicle condition performance data as part of performance determination of fleet of vehicles and drivers, because it will improve performance and efficiency of drivers.
While Hunt teaches that and wherein the driver rating application is executed on a computer system located in the vehicle (fig. 5 and [0054-0055] describe that’s the driver rating application is on a system located in vehicle wherein the display in the vehicle provides the driver with real-time performance ranking/score) and the performance metric is designed to facilitate comparison of driver performance data across different fleets, and different vehicles ([0008]) and Mohn teaches [0163] the specified safety and efficiency criteria may include any number of factors selected from a group consisting of: a fuel analysis; a speed analysis; a speeding analysis; an accident analysis; a violations analysis, a hard brake analysis, a high-speed brake analysis, an idle analysis, a regulatory compliance analysis, an hours of driving analysis, a vehicle maintenance analysis (vehicle condition), a cargo maintenance analysis, a corporate rule compliance analysis, a delivery history analysis, and a delivery time analysis.  However, neither explicitly teach the following, however analogous reference, in the field of performance analysis, Konet teaches.
wherein the plurality of categories includes passenger comfort ([0130] an acceptability metric may be based on a balanced combination of passenger comfort and safety).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hunt and Mohn with Konet to include passenger comfort performance data as part of performance determination of fleet of vehicles and drivers, because it will improve performance and efficiency of drivers and customer satisfaction by including their feedback.

Claim 40:
Hunt teaches the vehicle of claim 37, wherein the data for evaluating the performance of the driver in in terms of environmental friendliness comprise data and measurements of energy consumption of the vehicle ([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, fuel consumption. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs).  

Claim 41:
Hunt teaches the vehicle of claim 40, wherein the data comprise data and measurements selected from number and/or duration of driving at vehicle maximum speed, vehicle average speed, number and/or duration of vehicle stop-and-go events, vehicle deceleration events, burned fuel of vehicle per route segment, consumed electrical energy of vehicle per route segment, statistical measurements of acceleration events, and a combination thereof ([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).  

Claim 42:
Hunt teaches the vehicle of claim 37, wherein the data for evaluating the performance of the driver in terms of safety comprise data and measurements selected from vehicle speed limit violations, vehicle horn usage, vehicle door opening durations, number of vehicle deceleration and acceleration events, vehicle maximum speed, emergency brake events, and a combination thereof([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. [0071] in this example, the sensor data are collected for various metrics corresponding to vehicle acceleration, vehicle deceleration, vehicle idle time, and vehicle speed. Each minute of acceleration time will be assigned one point. Each minute of deceleration time will be assigned one point. Each minute of idle time will be assigned one point. In this example, the fleet operator is also particularly concerned with drivers who violate speed limits on the freeway. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).  

Claim 44:
Hunt teaches the vehicle of claim 37, wherein the data for evaluating the performance of the driver in in terms of component wear out comprise data and measurements selected from number and/or duration of vehicle stop-and-go events, roll-backs of the vehicle, amount of acceleration, number and/or duration of sanding applied, and a combination thereof ([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. 0071] In this example, the sensor data are collected for various metrics corresponding to vehicle acceleration, vehicle deceleration, vehicle idle time, and vehicle speed. Each minute of acceleration time will be assigned one point. Each minute of deceleration time will be assigned one point. Each minute of idle time will be assigned one point. In this example, the fleet operator is also particularly concerned with drivers who violate speed limits on the freeway. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).  

Claim 45:
Hunt teaches the vehicle of claim 37, wherein correlating of the data to the driver comprises driver identification ([0113] Referring to FIG. 17, a webpage 100 includes a first portion 102 that enables a driver to select a specific driver from among a plurality of drivers. The driver identities can be made anonymous, as shown in FIG. 17 (numbers, not names), or some fleets may wish to list drivers by name. The driver will likely only know his or her own unique number, and thus will only be able to personally identify his or her own score. The claims recite Markush grouping and the interpretation is in light of MPEP 2173.05(h)).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt  in view of Mohn in view of Konet, as applied in claim 37, and further in view of Mathew James Manzella (US 10,115,173 B1, hereinafter “Manzella”) in view of Ananth Rani (US 2017/0323244 A1, hereinafter “Rani”).
Claim 43:
Hunt teaches
the vehicle of claim 37, wherein the data for evaluating the performance of the driver the category passenger comfort comprises data and measurements of vehicle speed, number duration of vehicle acceleration and deceleration events, ([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. [0071] In this example, the sensor data are collected for various metrics corresponding to vehicle acceleration, vehicle deceleration, vehicle idle time, and vehicle speed. Each minute of acceleration time will be assigned one point. Each minute of deceleration time will be assigned one point. Each minute of idle time will be assigned one point. In this example, the fleet operator is also particularly concerned with drivers who violate speed limits on the freeway).  
While Hunt teaches that and wherein the driver rating application is executed on a computer system located in the vehicle (fig. 5 and [0054-0055] describe that’s the driver rating application is on a system located in vehicle wherein the display in the vehicle provides the driver with real-time performance ranking/score) and the performance metric is designed to facilitate comparison of driver performance data across different fleets, and different vehicles ([0008]), however it does not explicitly teach the following, however analogous reference, in the field of performance analysis, Mohn teaches.
vehicle brake force, vehicle brake pressure, vehicle indoor temperature, (([0050] describes other metrics, metrics generally relate to driver operation of the vehicle, but may also simply include data related to the vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data. [0064] Maximum speed parameters are defined to enhance safety and to reduce fuel costs. [0163] further describes examples, the specified safety and efficiency criteria may include any number of factors selected from a group consisting of: a fuel analysis; a speed analysis; a speeding analysis; an accident analysis; a violations analysis, a hard brake analysis, a high-speed brake analysis, an idle analysis, a regulatory compliance analysis, an hours of driving analysis, a vehicle maintenance analysis (vehicle condition), a cargo maintenance analysis, a corporate rule compliance analysis, a delivery history analysis, and a delivery time analysis. Any variety of these factors could define a set or sub-set of factors used and displayed by the system).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hunt with Mohn to include environmental vehicle brake force, vehicle brake pressure, and vehicle indoor temperature performance data as part of performance determination of fleet of vehicles and drivers, because it will improve performance and efficiency of drivers.
While Hunt teaches that and wherein the driver rating application is executed on a computer system located in the vehicle (fig. 5 and [0054-0055] describe that’s the driver rating application is on a system located in vehicle wherein the display in the vehicle provides the driver with real-time performance ranking/score) and the performance metric is designed to facilitate comparison of driver performance data across different fleets, and different vehicles ([0008]) and Mohn teaches [0163] the specified safety and efficiency criteria may include any number of factors selected from a group consisting of: a fuel analysis; a speed analysis; a speeding analysis; an accident analysis; a violations analysis, a hard brake analysis, a high-speed brake analysis, an idle analysis, a regulatory compliance analysis, an hours of driving analysis, a vehicle maintenance analysis (vehicle condition), a cargo maintenance analysis, a corporate rule compliance analysis, a delivery history analysis, and a delivery time analysis.  However, neither explicitly teach the following, however analogous reference, in the field of performance analysis, Konet teaches.
wherein the plurality of categories includes passenger comfort ([0130] an acceptability metric may be based on a balanced combination of passenger comfort and safety).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hunt and Mohn with Konet to include passenger comfort performance data as part of performance determination of fleet of vehicles and drivers, because it will improve performance and efficiency of drivers and customer satisfaction by including their feedback.
While Hunt teaches that and wherein the driver rating application is executed on a computer system located in the vehicle (fig. 5 and [0054-0055] describe that’s the driver rating application is on a system located in vehicle wherein the display in the vehicle provides the driver with real-time performance ranking/score) and the performance metric is designed to facilitate comparison of driver performance data across different fleets, and different vehicles ([0008]), however it does not explicitly teach the following, however analogous reference, in the field of performance analysis, Manzella teaches.
vehicle door opening durations and horn usage of the vehicle (col. 16 lines 23-46 describes tracking the vehicle's 204 location and speed, the driving test administration module 308 may also track compliance with other driving test requirements using vehicle operation data. Relevant vehicle operation data may include evidence of sudden acceleration/braking, door opening and closing, door locking and unlocking, horn usage, and other data collected by the vehicle's 204 sensors 210 and other computer systems).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hunt, Mohn, and Konet with Manzella to include vehicle door opening durations and horn usage of the vehicle performance data as part of performance determination of fleet of vehicles and drivers, because it will improve performance and efficiency of drivers.
While Hunt teaches that and wherein the driver rating application is executed on a computer system located in the vehicle (fig. 5 and [0054-0055] describe that’s the driver rating application is on a system located in vehicle wherein the display in the vehicle provides the driver with real-time performance ranking/score) and the performance metric is designed to facilitate comparison of driver performance data across different fleets, and different vehicles ([0008]), however it does not explicitly teach the following, however analogous reference, in the field of performance analysis, Rani teaches.
And number of completed trips for public transportation ([0028] The Driver Target engine 107 consists of an algorithm to mine historical trip data for individual drivers to come up with generalizable driving patterns for each driver. These rules indicate the likelihood of the driver exhibiting certain behavior based on past driving patterns. Patterns of undesirable behavior, for example, over-speeding, braking, acceleration, idling, etc., would be used to develop specific and relevant targets for the driver to improve driver performance. [0041] The evaluation engine 302 evaluates each driver daily (an average of these daily scores is used to evaluate drivers over any time frame as required by an administrator). Individual scores are calculated for speeding, acceleration, braking, cornering, fuel use, driver productivity using the attributes of all trips that day. [0046] The driver's fuel economy score is determined from the percentage of his idling with respect to his total trip time during the recording period (e.g., one day)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hunt, Mohn, Konet, and Manzella with Rani to include number of completed trips for public transportation performance data as part of performance determination of fleet of vehicles and drivers, because it will improve performance and efficiency of drivers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120256770 A1
SYSTEM AND METHOD FOR PROVIDING VEHICLE AND FLEET PROFILES AND PRESENTATIONS OF TRENDS
Mitchell; Peter
US 20120226391 A1
VEHICLE ROUTE CALCULATION
Fryer; Mark et al.
US 20130066688 A1
REGULATING DRIVER VEHICLE INPUT CHOICES IN FOR-HIRE VEHICLES
Pinkus; Michael Collins
US 20120239462 A1
APPARATUSES AND METHODS FOR IMPROVING DRIVING PERFORMANCE
Pursell; Jeffrey et al.

 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REHAM K ABOUZAHRA/Examiner, Art Unit 3683


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683